DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The “Related Applications” section of the specification should include the patent number of the related application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 14-15, 18 and 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 14 and 27, it is unclear what ρ and e denote in the listed equation.
Claim 5, defines Sp as a specification of the pipe element, but is unclear what 
specification or dimension Sp defines.  Clarification is needed.
	Claims 7, 15 and 29, it is unclear how the deformed engaging surfaces results in “varied radiuses” if the engaging surface is deformed to come into contact with the grooves of the pipe, which has a constant radius around the circumference.  Clarification is needed.
Claim 23 recites the limitation "the corresponding grooves" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, 17, 23-27 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibb et al. 2005/0253383.
In regard to claim 1, Gibb et al. discloses a pipe element coupler (see figs. 4 and 11) for coupling two pipe elements each having a groove and a groove circumference at a bottom of the groove, wherein the pipe element coupler comprises:
two coupling members 90, 92 arranged to be coupled end-to-end to define an inner cavity, wherein each of said coupling members comprises two engaging keys 66 extended from two sides thereof respectively and two engaging surfaces defined at said engaging keys respectively, wherein each of said engaging keys has an engaging surface having varying radiuses of curvature (see radius of curvature of 26 widening at either end);
a gasket 26 disposed in said coupling members within said inner cavity; a pivotally connecting element pivotally connecting said two coupling members (see fig. 11); and a fastening element is mounted at said coupling members to move said coupling members between a preassembled position and an assembled position, wherein each of said engaging surfaces has a proximate end point adjacent to said pivotally connecting element and a distal end point adjacent to said fastening element, wherein said varying radiuses of curvatures of each of said engaging surface are gradually increased from said proximate end point to said distal end point, so as to define a gap gradually increased from said proximate end point to said distal end point between each of said engaging surfaces and the corresponding groove circumference of each of the pipe elements when said coupling members is at said preassembled position in which said coupling members are arranged for encircling the pipe element to align said engaging keys with the grooves respectively (see fig. 4), wherein at said assembled position, said coupling members are fastened with each other for engaging said engaging keys with the grooves respectively in such a manner that each of said engaging keys is deformed to self-adjust a curvature thereof and reduce the gap for matching with a curvature of the groove circumference so as to tightly couple said coupling members at the pipe elements to couple the pipe elements end-to-end (see from fig. 4 to fig. 7).
In regard to claim 2, wherein each of said engaging surfaces of said two coupling members defines a curve of varying radiuses of curvature which is a logarithmic spiral curve (see curve of 26 in fig. 4).
In regard to claim 3, wherein each of the two pipe elements further comprises an enlarged end portion (see 78 in fig. 8), wherein a radius of curvature at said distal end point of each of said engaging surfaces is not less than a radius of curvature of the enlarged end portion (portion of 54 riding on the exterior of 78 would have the same radius of curvature once the coupling members are tightened down against surface 78).
In regard to claim 4, wherein each of said engaging surfaces defines a logarithmic spiral curve having an equation of p=e®, wherein 0 has a range of 0~180° (see fig. 4 where 52 extends between 0 and 180 degrees).
In regard to claim 9, Gibb et al. discloses a pipe element coupler for coupling two pipe elements 70, 72 each having a groove 74 and a groove circumference at a bottom of the groove, wherein the pipe element coupler comprises:
a plurality of coupling members (see fig. 4 and 11), wherein each of said coupling members comprises two engaging keys 66 at two coupling end portions thereof, wherein each of said engaging keys has an engaging surface having varying radiuses of curvature (see 26 in fig. 4);
a gasket 26 disposed in said coupling members; and
a fastening element 60 mounted on said coupling members, wherein said pipe element coupler is adapted for being preassembled on the two pipe elements  (see fig. 5) to align said engaging keys 66 with the corresponding grooves, wherein when said fastening element is operated to fasten said coupling members together (from fig. 5 to fig. 6), each of said engaging surfaces is deformed to change said varying radiuses of curvature, so as to substantially match a radius of curvature of the groove circumference (from fig. 4 to fig. 7).
In regard to claim 10, wherein each of said engaging surfaces defines a curve of varying radiuses of curvature (see surface 26 with varying curvature), wherein said curve is selected from the group consisting of a logarithmic spiral curve.
In regard to claim 11, wherein said plurality of coupling members comprises two coupling members, wherein said pipe element coupler further comprises a pivotally connecting element pivotally connecting said two coupling members, wherein said pivotally connecting element and said fastening element are respectively assembled on two opposite sides of the two coupling members (see fig. 11).
In regard to claim 12, wherein each of the two coupling members comprises a housing body, a pivotally connecting portion, which is integrally extended from said housing body, connected by said pivotally connecting element, and a fastening end portion, which is integrally extended from said housing body, mounted with said fastening element (see fig. 11).
In regard to claim 13, wherein each of said engaging surfaces of said two coupling members defines a curve of varying radiuses of curvature which is a logarithmic spiral curve. (see surface 26 in fig. 4).
In regard to claim 17, wherein each of the pipe elements has an enlarged coupling end portion 78 (see fig. 8), wherein said gasket comprises a plurality of protrusions 34a (see fig. 2A) which are spaced apart from each other, wherein said protrusions 34a are adapted for being sandwiched between the two enlarged coupling end portions of the pipe elements (see fig. 8).
In regard to claim 23, Gibb et al. discloses a coupling method for coupling two pipe elements 70, 72 by a pipe element coupler 50, comprising the following steps:
(A) sleeving a first coupling end portion of said pipe element coupler on an enlarged coupling end portion of a first pipe element of the two pipe elements, and inserting an enlarged coupling end portion of a second pipe element of the two pipe elements into a second coupling end portion of said pipe element coupler in such a manner that engaging keys of a plurality of coupling members are respectively aligned with the corresponding grooves of the first and second pipe elements (see fig. 5), wherein said engaging surface of each of said engaging keys has varying radiuses of curvature (see surface 26 in fig. 4), wherein a gap is defined between said engaging surface and a corresponding groove circumference at a bottom of the groove (see gap between 66 and 76 in fig. 5); and
(B) reducing said gap between said engaging surface and the corresponding groove circumference by fastening two fastening end portions of said coupling members through said fastening element, so as to retain said engaging keys at the corresponding grooves (see fig. 6).
In regard to claim 24, wherein each of said engaging surfaces defines a curve of varying radiuses of curvature (see 26 in fig. 4), wherein said curve is selected from the group consisting of a logarithmic spiral curve.
In regard to claim 25, wherein each of said engaging surfaces has a proximate end point adjacent to said pivotally connecting element and a distal end point adjacent to said fastening element, wherein said varying radiuses of curvatures of each of said engaging surface are gradually increased from said proximate end point to said distal end point, so as to define said gap gradually increased from said proximate end point to said distal end point between each of said engaging surfaces and the corresponding groove circumference of each of the pipe elements when said coupling members is at a preassembled position in which said coupling members are arranged for encircling the pipe element to align said engaging keys with the grooves respectively (see surface 26 in fig. 4).
In regard to claim 26, wherein each of said engaging surfaces 66 of said two coupling members defines a curve of varying radiuses of curvature which is a logarithmic spiral curve.
In regard to claim 27, wherein each of said engaging surfaces defines a logarithmic spiral curve having an equation of p=e®, wherein @ has a range of 0~180° (see element 52 in fig. 4, which is between 0 and 180 degrees).
In regard to claim 31, further comprising a step of sandwiching a plurality of protrusions 34a of a gasket between the two enlarged coupling end portions 78 of the pipe elements (see fig. 8). 
In regard to claim 32, wherein when assembling the enlarged coupling end portion of the first pipe element in said first coupling end portion of said pipe element coupler, the method further comprises a step of pressing on the opposed second coupling end portion of said pipe element coupler to prevent unwanted movement of said pipe element coupler and allow the enlarged coupling end portion of the first pipe element to be sleeved in a gasket (see fig. 5 where pipe ends 72 and 74 are inserted into the gasket prior to tightening).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibb et al. 2005/0253383.
In regard to claims 5-8, 14-16 and 28-30, Gibb et al. discloses a coupling element 50 
extending at a range between 0 and 180 degrees with a changing radius of curvature (see fig. 4), but does not disclose the exact degree the coupler extends or the exact radius of curvature at the distal ends.  However, it would have been obvious to one of ordinary skill in the art to modify the shape of the coupling element 50 of Gibb et al. to the dimensions recited by the Applicant because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibb et al. 2005/0253383 in view of Palatchy 4,915,418.
In regard to claim 19, Gibb et al. discloses a pipe element coupler as described above, but 
does not disclose the coupler as having three coupling members.  Palatchy teaches that providing a pipe element coupler with either two coupling members (fig. 6) or three coupling members (fig. 10) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the pipe element coupler of Gibb et al. to include three coupling members because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claim 20, wherein each of said engaging surfaces 66 defines a curve of varying radiuses of curvature (see surfaced 26 in fig. 4), wherein said curve is selected from the group consisting of a logarithmic spiral curve.
In regard to claim 21, wherein said engaging surface of said second coupling member has a middle point 26 which has a smallest radius of curvature which is substantially the same as a radius of curvature of the groove circumference (see fig. 4).
In regard to claim 22, wherein each of the pipe elements has an enlarged coupling end portion 78, wherein said gasket comprises a plurality of protrusions 34a which are spaced apart from each other, wherein said protrusions are adapted for being sandwiched between the two enlarged coupling end portions of the pipe elements (see fig. 8).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,711,929. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmerly, Gibb ‘031, Lippka, Beagen, Jr. and Ikead disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679